Appeal by defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County, both imposed February 19, 1976, the sentences being concurrent 90-day terms in the New York City Correctional Institution for Men. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to concurrent periods of three-year probation. Case remitted to the Supreme Court, Queens County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). In our opinion, defendant should have been sentenced to periods of probation. Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.